Citation Nr: 9921340	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness 
manifested by joint pain, body rashes, cold sores, headaches, a 
respiratory disability, fatigue, difficulty sleeping, and memory 
loss.
 
2.  Entitlement to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to June 1991.  
This service included duty in Southwest Asia from September 1990 
to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) by 
means of a December 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection was denied for 
the following disabilities: joint pain, due to an undiagnosed 
illness; body rash and headaches, due to an undiagnosed illness; 
breathing problems, due to an undiagnosed illness; and fatigue 
and memory loss due to an undiagnosed illness.  Additionally, 
service connection for PTSD was denied by means of a June 1998 
rating decision by the RO.  The veteran appeals these decisions.  

The issue of entitlement to service connection for PTSD will be 
addressed in the Remand section following the Order.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim for an undiagnosed illness has been developed.

2.  The veteran served in Southwest Asia from September 1990 to 
May 1991.  

3.  A VA medical examiner, during an examination of March 1995, 
has determined that the veteran has "probable Persian Gulf 
Syndrome."

4.  The veteran's undiagnosed illness, identified as "Persian 
Gulf Syndrome" is manifested by joint pain, not to include pain 
in his cervical and lumbar spine, which is attributed to 
diagnosed degenerative disabilities.

4.  The veteran's undiagnosed illness is not manifested by body 
rashes, cold sores, headaches, a respiratory disability, fatigue, 
and difficulty sleeping.


CONCLUSION OF LAW

The requirements for establishment for service connection having 
been met, the veteran's claim for service connection of an 
undiagnosed illness, manifested by joint pain, is met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for service 
connection for an undiagnosed illness manifest by joint pain, 
body rashes, cold sores, headaches, a respiratory disability, 
fatigue, difficulty sleeping, and memory loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  All relevant facts have 
been properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection for a Persian Gulf veteran's undiagnosed 
illness may be established upon showing that the veteran exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph 38 C.F.R. 
§ 3.317 (b) (1998), provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2001; and cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  38 C.F.R. 
§ 3.317 (a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.   38 C.F.R. § 3.317 
(a)(2).  Further, disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or symptoms 
which may be manifestations of undiagnosed illness include, but 
are not limited to the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there 
is affirmative evidence that (1) an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) an undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

In a March 1995, general medical examination, the veteran 
complained of shoulder pain, neck stiffness, left knee pain and 
low back pain.  By history, he related his symptoms to his 
service in Southwest Asia.  He was noted to have mild tenderness 
of the lumbar spine and experienced mild pain in all ranges of 
motion during testing; however, the paraspinal muscles were 
normal.  While a diagnosis of degenerative arthritis of the 
cervical spine and lumbar spine was made, the examiner felt as 
though the veteran's overall joint pain was due to "probable 
Persian Gulf Syndrome."   The Board notes that the etiology of 
the veteran's shoulder pain and knee pain have not been 
determined and no diagnosis has been rendered.  The Board also 
notes that the veteran has sought treatment for his joint pain 
continuously since service.  He has sought treatment for various 
joint pains in June 1993, June 1994, and September 1993.  
Further, in an August 1996 statement, his wife confirms that he 
has had joint pain since returning from Southwest Asia.  

According, based on the decision above, the Board is of the 
opinion that, with the exception of the veteran's degenerative 
changes in the cervical and lumbar spine, the veteran's joint 
pain is due to an undiagnosed illness as set forth in 38 C.F.R. 
§ 3.317 (1998). 

Additionally, the veteran claims that his undiagnosed illness is 
manifested by body rashes and headaches which he attributes to an 
undiagnosed illness.  However, as set forth in 38 C.F.R. § 3.317 
(a)(2), there must be objective evidence of chronic disability 
including objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable of 
independent verification.  

In the present case, the Board notes the contentions of the 
veteran that he experiences a skin condition in which his skin 
itches.   However, a review of the medical evidence shows no 
objective evidence of such a skin condition.  On the contrary, a 
VA examination of March 1995 indicates that, while he complained 
of recurrent skin rashes, his skin was normal.  Similarly, a VA 
examination of July 1991 notes that the his skin was "clear."  

Similarly, the veteran claims to experience headaches to an 
undiagnosed illness; however, as with a skin condition, there is 
no objective evidence of such conditions.  The service and post-
service medical evidence is devoid of any references to such 
conditions as required under 38 C.F.R. § 3.317 (1998).   The 
Board notes the veteran's is capable to report on his 
symptomatology, either past or present; however, without the 
medical training and knowledge to render a clinical opinion, the 
Board must place no probative value on his statements that his 
headaches and memory loss are etiologically related to an 
undiagnosed illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Additionally, the VA examination of March 1995 indicates that 
cold sores were not manifested.  The Board notes that the 
examining physician noted a diagnosis of frequent cold sores; 
however, there is no indication that he reviewed the veteran's 
claims folder or that he did not rely solely on the veteran's 
recitation of history is formulating this statement.  
Accordingly, the Board finds no probative value to this 
particular opinion as it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of medical 
history. Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).

Accordingly, based on a review of the veteran's claims folder, 
the Board finds that objective indications of a skin rash, cold 
sores, and headaches have not been submitted.  Therefore, the 
veteran's undiagnosed illness is not manifested by a skin rash, 
cold sores, and headaches.  38 C.F.R. § 3.317 (1998).

The veteran also contends that his undiagnosed illness is 
manifested by difficulty breathing.  During the March 1995 VA 
examination, he showed no sighs of a cough during the 
examination.  The examiner noted a full symmetrical excursional 
diaphragm and lungs which were clear to auscultation.   The 
examination report indicated that he could run two miles.  His 
chest on expiration was 40" while his inspiration was 421/2".  
The examiner diagnosed mild obstructive disease.  

As set forth above, in order to establish service connection due 
to an undiagnosed illness, the disability cannot, by history, 
physical examination, and laboratory tests, be attributed to any 
know clinical diagnosis.  As the evidence indicates that his 
respiratory and breathing problems are attributed to a diagnosis 
of obstructive pulmonary disease, the Board finds that his 
undiagnosed illness is not manifested by difficulty breathing.

Similarly, the veteran also claims that he experiences fatigue 
due to an undiagnosed illness.  The veteran was afforded a VA 
mental disorder examination in April 1995.  At that time he 
complained of poor sleep.  The examination report indicates a 
variety of drug and alcohol usage and that he stated that "what 
ever he can get into he will use."  The examiner diagnosed 
polysubstance dependency including alcohol, cocaine, and 
marijuana.  Additionally, a VA PTSD examination of September 1997 
notes complaints of difficulty sleeping due to nightmares, and 
poor concentration.  The examiner diagnosed post traumatic stress 
disorder with depression due to his service during Operation 
Desert Storm.  

As the veteran's sleep disorder and accompanying fatigue have 
been linked to either his substance abuse or diagnosis of PTSD, 
the Board finds that the veteran's undiagnosed illness is not 
manifested by fatigue or difficulty sleeping. 38 C.F.R. §  3.317 
(a)(1)(ii) (1998).  

The Board notes that the veteran also claims that his undiagnosed 
illness is also manifested by memory loss, and that the March 
1995 VA general medical examination report indicates a diagnosis 
of memory loss.  The etiology of this memory loss has not been 
determined; however, the veteran has been diagnosed with PTSD and 
poly substance dependency.  The question as to whether his memory 
loss is a manifestation of an undiagnosed illness will be 
addressed in the Remand following the Order.  

Accordingly, based on the evidence above, the Board finds that 
the veteran's undiagnosed illness manifested by joint pain, is 
attributed to his service in Southwest Asia, thereby warranting a 
grant of service connection for an undiagnosed illness.  
38 C.F.R. §  3.317 (1998).


ORDER

Service connection for an undiagnosed illness, manifested by 
joint pain is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The United States Court of Veterans Appeals (Court) has held that 
VA has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and West 
v. Brown, 7 Vet. App. 70 (1994), the question of the existence of 
an event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that the 
record establishes the existence of such event, then the case 
should be referred for a medical examination to determine (1) the 
sufficiency of the stressor, (2) whether the remaining elements 
required to support the diagnosis of PTSD have been met, and (3) 
whether there is a link between a currently diagnosed PTSD and a 
recognized stressor or stressors in service.  38 C.F.R. § 
3.304(f).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor for 
the purposes of service connection.  In other words, if the 
adjudicators determine that the existence of any inservice events 
claimed as stressors is not established by the record, a medical 
examination to determine whether PTSD due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors whose 
existence the adjudicators have accepted, the examination would 
be inadequate for rating purposes.

The Board notes that the veteran claims one specific stressor 
during his active duty during Operation Desert Storm.  He claims 
that he was present during a Scud missile attack which resulted 
in the death of Americans.  He further states that he assisted in 
the rescue effort immediately following the Scud strike.  The 
Board feels that an effort should be made to verify the veteran's 
presence at the time of the Scud attack.  

Additionally, the Board notes that the veteran has a memory loss; 
however, the etiology of this condition has not been determined.  
In light of his diagnosed PTSD and poly substance dependency, the 
Board feels that an examination is necessary to determine whether 
his memory loss can be attribute to a diagnosed disability. 

In light of the foregoing, and recognizing VA's duty to assist 
the veteran in the development of facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a), the Board believes that additional evidence must be 
obtained in order to determine if the appellant has PTSD that can 
be linked to traumatic events which he claims he was exposed to 
during military service. 

Accordingly, the claim must be remanded for the following 
actions:

1. The RO should forward the veteran's 
claimed stressor and all associated 
documents to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150 in order to attempt to verify the 
claimed stressor event.  Specifically, the 
RO should ask USASCRUR to verify whether 
the veteran's assigned unit was present 
near the hangar struck in the February 25, 
1991, Scud attack.   

2.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
veteran's involvement actually occurred as 
claimed to the extent possible.  If the RO 
determines that the record establishes the 
existence of any of the veteran's alleged 
stressors, the RO must specifically find 
what alleged stressor have been established 
by the evidence of record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

3. The veteran should be afforded a VA 
psychiatric examination to address the 
question of whether his claimed memory loss 
may be attributed to a diagnosed 
psychiatric disorder. The claims folder 
should be made available to the examiner 
for review before the examination.  In 
addition, if the RO determines that the 
stressor event occurred as claimed, then 
the examiner should offer an opinion as to 
whether the veteran has PTSD as a result of 
that event. If the examiner is unable to 
offer such an opinion, he should state why.  

4.  Following completion of the foregoing, 
the RO should review the issues on appeal, 
if appropriate.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.


The purpose of this REMAND is to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of this 
claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

